McCOY, J.
Motion to amend the settled record by having incorporated therein certain affidavits and procedure had before the trial court in contempt procedure, wherein it was contended that one of the attorneys for the defendant and one of the jurors on the trial below had been guilty of improper conduct in relation to the trial of said case. It appears from the record that verdict and judgment were rendered in favor of the plaintiff. We are of the view that this motion to amend the settled record should be denied. The matter which it is proposed to incorporate and include in the settled record by this motion is wholly immaterial and foreign to any issue that might be involved on the appeal. The plaintiff is not appealing, nor making any objection to the verdict or judgment as rendered. If the plaintiff was here seeking a new trial ¡by reason of the 'fact that plaintiff was of the view that the verdict in his favor was smaller than it should have been, then such matter sought to be included in the settled record might be ground for granting a new trial. But it is the defendant wiho is appealing and seeking a new trial, which can only be determined on the record as disclosed by the settled record as it already exists.
*195For these reasons the motion to amend the settled record should be denied. ■